 In the Matter of JOHNS. BARNES CORPORATIONandDISTRICT LODGENo. 101, INTERNATIONAL ASSOCIATION OF MACHINISTSCase No.13-CA-157--Decided December11, 1950DECISION AND ORDER_On August 10,1950, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat Respondent had not engaged in other unfair labor practicesalleged in the complaint and recommended that the complaint be dis-missed as to them. Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.The Respondent's request for oral argument is hereby denied, as therecord and briefs, in our opinion, adequately present the issues and thepositions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the exceptionsand briefs filed by the parties, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.[Text of Order omitted from publication in this volume.]INTERMEDIATE REPORTMr. Richard C. Swander,for the General Counsel.Schultz & Fahy,byMr. Edward J. Fahy,of Rockford, Ill., andHaight, Gold-stein & Haight,by Mr. Edward A. Haight,of Chicago, Ill., for the Respondent.Mr. J. J. Denny,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon an amended charge filed March 25, 1949, by District Lodge No. 101,International Association of Machinists, herein called the Union,the General1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Murdock].92 NLRB No. 101.589 590DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel of the National Labor Relations Board,by its Regional Director forthe Thirteenth Region(Chicago, Illinois),'issued a complaint,dated April 5,1950, against John S. Barnes Corporation,herein referred to as Respondent.Thecomplaint alleged that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 2(6) and(7) of the National Labor Relations Act, as amended,61 Stat. 136,herein called the Act.Copies of the charges,the complaint, andnotice of hearing were duly served on Respondent and the Union.Withrespect to the unfair labor practices,the complaint alleged, in substance,that during the months of November and December 1948, and January 1949,Respondent discharged and refused to reinstate the following named 11 em-ployees : Melvin Franklin,Julio Silletti, Clarence Shirk, Arthur Hudson, DonaldKrusemeier,Ernest Carlson,Duane Foster,Melvin Richardson,Hans Burkhalter,Frank Schrom,and Raymond J. Hayes ;2that said discharges were effected forthe reason that said employees joined and assisted the Union and engaged inconcerted activity on its, and their own,behalf.The complaint further allegedthat at various times in 1948 and 1949 Respondent interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed them inSection 7 of the Act by warning them that it was regularly informing itself andhad obtained knowledge concerning their concerted activities in their ownbehalf and in behalf of the Union,and by threatening said employees withreprisals because of such activities.Following Respondent's demand therefor,the General Counsel served on Respondent a "Statement of Particulars"specify-ing the manner in which it was claimed Respondent had interfered with, re-strained, and coerced its employees in violation of the Act.By its answer dulyfiled,Respondent admitted that during all times relevant herein it was engagedin interstate commerce within the meaning of the Act,but specifically deniedthat it had committed any unfair labor practices as alleged in the complaint.Pursuant to notice,a hearing was held at Rockford,Illinois,on May 2-5,1950, before the undersigned Trial Examiner,duly designated by the Chief TrialExaminer.The General Counsel and Respondent were represented by counseland the Union by its representative.Full opportunity to be heard, examineand cross-examine witnesses,and to introduce evidence pertaining to theissues was afforded all parties eShortly after the hearing opened,the General Counsel announced that Sil-letti,Krusemeier,and Richardson had informed him that they did not wantthe Government"to proceed. in their individual cases." In accordance withthese requests,the General Counsel stated he was "dismissing and . . .with-drawing their cases from the complaint."Respondent'smotions made duringthe course of the hearing for a dismissal of the complaint were denied.At the'The General Counsel and his representative at the hearing are herein referred to asthe General Counsel and the National Labor Relations Board as the Board.2Some of the names afore-mentioned were incorrectly spelled in the complaint.8At the hearing, the undersigned received in evidence as Respondent's Exhibits 2 and 3,a chart reflecting the dollar value of the total amount of shipments made by Respondentin the period September 1948 through April 1949, and a similar chart reflecting the ship-ments made by its pump department during the same period. At the suggestion of the TrialExaminer, Respondent agreed to extend said charts so as to show the total shipmentsand the shipments from the pump department during the remainder of the year 1949.Since the close of the hearing, such extended charts have been received and the undersignedhas been advised that copies thereof have been furnished to the General Counsel.No objec-tion having been made by the General Counsel to the reception of said extended exhibits,the same are hereby received in evidence as Exhibit 2-A and 3-A, and made a part of therecord herein. JOHN S. BARNES CORPORATION591conclusion of the hearing, the General Counsel's motion to amend the pleadingsto conform to the proof with respect to formal matters, not involving substance,was granted without objection.The General Counsel presented oral argumentat the close of the hearing, and the Respondent has since that time filed abrief, which has been duly considered.Upon the entire record in the case, and from my observation of the wit-nesses at the hearing, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTJohn S. Barnes Corporation is a Delaware corporation with its principaloffice and place of business in Rockford, Illinois, where it is engaged in thebusiness of manufacturing hydraulic equipment, such as high-pressure pumps,actuators, and control valves for use in machine tools and other equipment.During the year 1949, Respondent, in the course and conduct of its business,used in its plant large quantities of raw materials and parts valued in excess of,$250,000, of which approximately 30 percent was shipped to it from pointsOutside the State of Illinois.During the same period, Respondent causedlarge quantities of its finished products, valued in excess of $750,000, to bemanufactured, of which approximately 60 percent was sold and transportedfrom its plant in Rockford, Illinois, into and through States of the UnitedStates other than the State of Illinois.Respondent admits and I find that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict Lodge No. 101, International Association of Machinists, is a labororganization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsOn October 27, 1948, Robert K. Gustafson, business representative of theUnion, received word that three of Respondent's employees were interestedin union representation.That same evening, Gustafson contacted two of theseemployees, Silletti and Tony Giometta, at their homes and gave each of thema supply of union application cards.An active union organizational campaignamong Respondent's employees began the following morning.At that time,Giometta gave a number of these cards to Melvin Franklin, employed'in Respon-dent's inspection department, and told him that a number of employees wereorganizing a union.At about 11 a. in. on October 28, Franklin had occasion to go to the smallpump department in connection with his work, and while there, talked to 9or 10 employees about the Union, gave each of them a union application cardand asked the employees to sign.Five of these men signed the cards imme-diately and returned them to Franklin.On the same day, he went to the as-sembly department, talked to 4 or 5 men about the Union, and got 1 or moreof them to sign application blanks.At the noon hour of the same day, Frank-lin went to the toolroom and talked to 3 or 4 men there about the Union. Onthe following morning, Giometta, Silletti, and "different fellows in different de- 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartments stopped in the inspection department and gave [Franklin] their cards,"which he placed in the drawer of his work bench.During part of this process,Earl Hicks, foreman of the inspection department, was at his bench, approxi-mately 5 or 6 feet away. The supply of application cards having been ex-hausted, Gustafson made arrangements to replenish the stock and met Franklinat noon on October 29 in front of the plant and there delivered additional ap-plication blanks to him.By this time, every one of the approximately 13 employees in the small pumpdepartment had made application to join the Union, and "upwards of 25"of the 33 men employed in the machine shop had done likewise. By November5,42 signed application cards were in Gustafson's possession.At that time,Respondent had approximately 86 employees.On or before November 1, 1948, Gustafson telephoned Ernest J. Svenson,Respondent's executive vice president and general manager, and requested aconference for the purpose of discussing recognition of the Union as bargainingagent for Respondent's production employees.This request was, at Svenson'ssuggestion, repeated in writing on November 1 by a letter from Gustafson toSvenson, in which Gustafson further advised Svenson that a majority of Re-spondent's production employees had designated the Union as their bargainingagent.Union meetings were held on November 4 and 10, at which Hayes,Burkhalter, Burkhart, and John Cesar were elected committeemen.Franklin's services were terminated on November 1, 1948, under circumstanceshereafter detailed.Of the remaining employees alleged in the complaint, asoriginally filed, to have been discriminatorily discharged, Hudson and Shirk werelaid off on November 8, and Foster on November 26, 1948. Krusemeier, Richard-son, Carlson, Burkhalter, Schrom, and Hayes were laid off on December 1, 1948.On November 5, 1948, the Union filed its petition (13-RC-453) for certificationas bargaining representative for Respondent's production employees.A hearingthereon was ordered to be held on February 15, 1949. Prior to that hearing, aduly authorized employee of the Board requested Respondent "to furnish theBoard with certain data concerning its interstate commerce." Svenson refusedto supply the requested information. On or about January 26, 1949, the RegionalDirector, in behalf of the Board, issued and caused to be served upon Svensonthe Board'ssubpoena daces tecumdirecting Svenson to produce at the hearingscheduled for February 15, certain documents and books concerning Respondent'sinterstate commerce operations.Svenson appeared at the hearing, but explicitlyrefused to produce the documents specified in thesubpoena duces tecum,andrefused to testify with respect thereto.The hearing was postponed indefinitelyand the Board made application to the appropriate United States district courtfor an order directing enforcement of, and obedience to, its subpoena.Respond-ent resisted this application on the ground that the Board had no authority, inlaw, to delegate its subpoena power to the Regional Director. The districtcourt overruled Respondent's objection and on March 4, 1949, issued its orderrequiring Respondent's obedience to the subpoena.Respondent appealed thisdecision to the United States Court of Appeals for the Seventh Circuit, which, onJanuary 5, 1950, filed its mandate affirming the decision of the district court .4The representation hearing was resumed and closed on January 24, 1950.At itsconclusion, Respondent made a motion before the Board to dismiss the proceedingon various grounds, including the claim that "a great length of time has elapsedbetween the date the petition [for certification] was filed and the final hearingA 178 F. 2d 156(C. A. 7). JOHN S. BARNES CORPORATION593in [said] proceeding and, therefore,there is no basis for presuming that a con-troversy concerning representation still exists."By its Decision and Direction ofElection, dated February 28, 1950,6 the Board denied the motion in its entiretyand observed"that the principal reason for delay in the disposition of this casewas the Employer's unsuccessful attempt to defeat the processes of the Board."In its Decision,the Board also noted that question existed "whether certain indi-viduals who are not presently employed [by Respondent] and who are the sub-jects of the unfair labor practice charges filed by the [Union in the instant pro-ceeding] are eligible to vote in the election. In accordance with [its] usual pro-cedure in such cases," the Board made no determination of the eligibility ofthese individuals,but allowed them to cast separate,challenged ballots.TheBoard further held that in the event that these challenged ballots were determi-native of the results of the election, that final disposition of the representationproceeding"await the outcome of the unfair labor practice proceedings" hereunder consideration.An election was ordered and conducted on March 28, 1950. In that election, 28votes..were cast for the Union, 39 against, and 14 were challenged.B. Interference,restraint,and coercionOn the entire record I am convinced that Respondent did not look with favoron the entry of the Union into its shop.This, of course,was its legal right, noless than it was the right of the employees to further their interests by organi-zational activity.To promote industrial peace, however, the Act places limita-tions on the conduct of both management and employees in the furtherance oftheir legitimate objectives.Thus, insofar as is pertinent to the phase of the casepresently under consideration,it is illegal for an employer"to interfere with,restrain,or coerce employees in the exercise of the [right]to self-organization,[or to]join or assist labor organizations." 6The General Counsel alleged in his complaint,as supplemented by his "State-ment of Particulars,"that Respondent,through its officers,agents, and super-visors, violated the just quoted section of the Act "by warning its employees thatitwas regularly informing itself and had obtained knowledge concerning theirconcerted activities in their own behalf and in behalf of the Union." If thepreponderant evidence received at the hearing establishes that Respondent hadengaged in such conduct,itmust follow as a conclusion of law that it therebyviolated Section 8 (a) (1) of the Act. Such conduct, though more subtle andshrewd than direct threats of reprisals or other overt acts of interference, re-straint, and coercion,is nevertheless calculated and realistically must be pre-sumed to have the effect of intimidating employees in the exercise of rightsguaranteed them by the Act.7In support of the allegation of the complaint under discussion,the evidenceestablishes that on the morning following his appointment as a union commit-teeman in November 1948, Hayes was told by Foreman Hicks "I see they appointedyou committeeman."During the same day, and while Hayes was sitting about6 to 7 feet from Ricks, Svenson came by and asked Hicks "how the Union meetingwas last night," to which Hicks replied : "It had a big attendance, from what Ihear."Though Hicks denied both incidents, I credit the testimony of Hayesthat the quoted statements were actually made.Hicks' testimony on several im-88 NLRB 871.6 Section 8 (a) (1) and Section7 of the Act.if.if. Donnelley&Sons Companyv.N. L. if. B.,156 F. 2d 416 (C. A. 7), cert. den. 329U. S. 810;Pittsburgh Steamship Company,69 NLRB 1395. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDportant phases of the case was punctuated by lapses of memory and was self-contradictory with respect to his knowledge of Franklin's union activity.Fur-thermore, notwithstanding Hicks' status as a foreman, he admitted attending twounion meetings in the spring of 1950, because he "wanted to find out what theUnion was doing."Nor can I credit Svenson's denial of the incident recitedabove insofar as it related to him,.or his denial of several other incidents attrib-uted to him.While his answers on direct examination by his own counsel werefor the most part unequivocal, his testimony on cross-examination was extremelyevasive and cast doubt upon the credibility to be attached to a substantial partof his direct testimony!The morning after the Union's second meeting on November 10, AssistantForeman Rudberg ° approached Burkhalter and told him, within the hearingof employee Foster, that "Svenson [knew] everything that was going on as tothe number of fellows at the meeting the previousnight-and who was there."During the same morning, Foreman Hicks told Silletti that Svenson "wantedto find out how many people attended the meeting the previous night" and thathe (Hicks) informed Svenson that "30 to 40 employees were present at thatmeeting."By reason of the foregoing conduct by Svenson, Hicks, and Rudberg, ° Re-spondent violated Section 8 (a) (1) of the Act.C. The discriminatory discharge of Melvin FranklinFranklin, of Respondent's inspection department, was hired on January 8,1946, at 85 cents an hour, and continued his employment until November 1,1948, at which time he was receiving $1.15 per hour. In the interim, he receivedan increase in pay approximately every 4 months. Of these raises, 1 was ageneral increase granted to all employees, and the remainder were "merit in-creases" granted to Franklin individually.His job was to inspect machineryproducts "in their different stages as they are machined [and] pieces that havebeen completely machined."Though there was dispute in the testimony as to8Illustrative, but by no means all-inclusive of the incidentsin Svenson'stestimonywhich prompt the characterization of Svenson made in the text, is his testimonypertainingto a union circular.While being cross-examinedwith reference to his knowledgeof unionactivitiesor meetings,he was asked whether he had ever seen any union circulars aboutthe plant.He replied that sometime in November or December 1948, he picked up aunion circular in the street, "merely saw the heading," but did not look at theremainderand, therefore, did'not know whether it publicizeda union meetingor not. In view of thefact that this incident occurred after Svenson had been contacted by the Union and knewof its demands and after Respondent acquired knowledge of union activitiesby its em-ployees! upon which it looked with disfavor, I find it impossible to believe that Svensontestified truthfully with respect to his lack of interest in the union circular afore-mentioned.8While Svenson denied that Rudberg was a supervisor within the meaning of the Act,I find, on abundant evidence, that Rudberg was in fact such a supervisor.Thus, it wasundisputed that Respondent granted raises to Foster and Burkhalter after requests there-for were made to Rudberg.Foster and Schrom testified, without contradiction, thatthey took orders and received work assignments from, and had their work checked by,Rudberg.Several of the witnesses referred to him as "foreman" or "supervisor."Svensontestified that the production schedules, which were regularly furnished to those whoadmittedly were supervisors, were also made available to Rudberg.Rudberg, himself,testified that he "spread" the work out in the department, and kept a record "as towhat jobs go through the department."10The preceding findings are based on the credited testimony of Hayes, Burkhalter,Foster, and Silletti.Svenson, Rudberg, and Hicks either, denied, or did not "remember,"the statements attributed to them.The entire record, coupled with my observation ofthe demeanor of the witnesses involved,cause me tomake the credibilityfindings afore-mentioned. JOHN S. BARNES CORPORATION595whether or not Franklin had carte blanche to go to the different departmentsof the plant as his own discretion directed, there was complete unanimity thathe visited other departments in connection with his work, frequently underthe direction of his foreman.Of the testimony establishing union activity by,and solicitation of, employees for union membership on Respondent's premises,it is found that Franklin was the most active in that field.. About 9: 30 a. in.of October 28, 1948, he received a supply of union application blanks.Havingoccasion to go to the small pump department in connection with his work laterthat morning (his entry being observed by Rudberg), Franklin gave union appli-cation blanks to 9 or 10 employees in that department and talked to them aboutthe Union.Five men signed the cards immediately and returned them toFranklin.On the same day he went to the assembly department, talked to 4 or5 employees, and "got some of them to sign up." At noon, he went to the toolroomand talked to 3-4 men there about the Union. On Friday, October 29, a numberof men from the various departments stopped at his bench in the inspectiondepartment and gave him their cards. Foreman Hicks, whose bench was 5-6feet away, saw some of the men delivering their cards. Franklin put the cardsin the drawer of his bench. By this time he had received approximately 25signed application blanks from the 33 employees of the machine shop and thesmall pump department of approximately 15 employees had signed up "100percent."During the morning of the following Monday, November 1, Hicks came toFranklin and said to him: "You'd better get your fighting togs on, [Svenson]wants to see you." Franklin went to Svenson's office and the latter there askedhim : "What have you got against the John S. Barnes Corporation?" BeforeFranklin had an opportunity to answer, Svenson accused him of "going aroundon company time-forming a union and engaging in activities-which [Svenson]did not think was good for the majority," and told him that it was Svenson'sresponsibility "to see that the majority was served, to guard [their] wishes andtheir welfare."Franklin then complained of Respondent's policy of "givingraises."Svenson produced Franklin's pay record and informed him that thelatter'swages had been raised approximately 28 percent, which he told him,was more than the intervening increase in the cost of living. Svenson thenstated that Respondent and Franklin apparently "did not seem to get alongand . . . [that he] thought it was best [for Franklin] to sever [his] connectionswith the Company."He took Franklin to Kent's office and directed that hisfinal paycheck be delivered to him.After Svenson left Kent's office, the latterasked Franklin "What is this all about," to which Franklin replied : "You know-as well as I do.Mr. Svenson found out that I was engaging in union activityand I got canned for it." 11Svenson denied that Franklin's union activities were mentioned during theincident above related and testified that Franklin voluntarily terminated hisemployment "On the entire record I am convinced and find that Svenson made the statementsattributed to him by Franklin and that the latter was discharged on November1 for union activity.13The objective findings heretofore made show clearly that11Due to illness, Kent did not appear as a witness at the hearing.12Respondent in its brief states, "In Svenson's mind-Franklin had quit."13The original charge herein, alleging that Franklin was discharged on November 1,was filed by the Union, in Chicago, on November 5, 1948. Franklin's zealin carrying onthe union campaign and thepromptfiling of the original charge, are additional circum-stances which lead me to discreditSvenson'stestimony that Franklin voluntarily ter-minated his employment. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDFranklin's activity in that field must have come to the knowledge of Respondent'ssupervisory personnel.Furthermore, in a factory as small as Respondent's, itwould be utterly unrealistic to find that such knowledge did not reach manage-ment."Nor in the light of Svenson's admission on cross-examination that"there was nothing that took place immediately prior to November 1 whichprompted [him] to talk with [Franklin] on that day," am I able to credit histestimony that he called Franklin to his office on November 1 in order to merely"reprimand him for the very things he was doing which were unnecessary."Significantly, it was either on November 1, or shortly prior thereto, that Gustaf-son, the union business representative, telephoned Svenson and asked for anappointment to discuss recognition of the Union."On the entire record, there-fore, I find that Svenson discharged Franklin on November 1, 1948, becauseof his union activity and that Respondent thereby violated Section 8 (a) (1) and(3) of the Act.D. The layoffs in the small pump and machine departmentsDuane Fosterwas employed in Respondent's small pump department fromJanuary 6, 1948, to November 26, 1948, during which time he received twomerit increases.At Franklin's request, he joined the Union about October 28,but, according to his own testimony, Foster had "very little" to do with itsactivity thereafter.About November 11 or 12, Rudberg discussed these ac-tivities with him, and told him that the men were operating too openly and thatSvenson knew of "what was going on." On the day of his discharge, Kent toldhim that because business was poor, Foster would be the first, among others,to be discharged.He further informed Foster that because of the downwardtrend in business, "it would be possibly 6 months to a year before [Foster]would be able to start back again, if at all."Hans Burkhalterwas employed in the small pump department from March 3,1947, to December 1, 1948, on which latter date he was senior in service to allother employees in that department, with the possible exception of one.Hisbeginningwage was $1.01 per hour.He made requests to Rudberg on five oc-casions for increases in pay, all of which were granted by Respondent. OnOctober 28, 1948, Burkhalter, and at least three other employees, and whilebeing observed by Rudberg who was 6 to 8 feet away, signed application blanksto join the Union. Thereafter, he attended the union meeting held on November4 at which he was elected a committeeman.He also attended the meeting ofNovember 10.The followingmorning,Rudberg said to him : "You fellowshave got a leak in your organization-Svenson [knows] everything that wasgoing on asto the number of fellows at the meeting" the night before, and "whowas at themeeting."On December 1, Burkhalter was called to Svenson's office and told by himthat "due to curtailment in the automotive industry he was forced to shut down"the small pump department and that Burkhalter would have to be laid off.Ernest Carlsonwas employed in Respondent's smallpump department fromJuly 22, 1948, to December 1, 1948. In theinterim,he asked Rudberg for a5-cent raise which Respondent granted him.On October 28, while Rudbergwas about 20 feet distant, Carlson talked to Franklin about the Union andhe joined.the organizationthe same day. Thereafter, he attended union meetings14 JacksonDaily News,90 NLRB 565; F.W. Woolworth Company,90 NLRB 289.11The fact that such a telephone conversation was had was established by Gustafson'sletter to Svenson dated November 1, 1948, received in evidence without objection. JOHN S. BARNES CORPORATION597held on November 4 and 10. On December 1, under instructions from Rudberg,he went to Svenson's office where the latter told him he was being laid off be-cause of "a lack of orders."When Carlson asked whether he ought "to checkto find out if he could get back," Svenson told him "he didn't know whether[he] could get back or not."Frank Schromwas hired on May 12, 1948, for work in the small pump de-partment and was engaged there until discharged on December 1, 1948.Hejoined the Union on October 28 at Franklin's request and while Rudberg wasonly 6 to 8 feet away.During his lunch period he visited the plant of the W. F.& John Barnes Corporation in the same building and there solicited union mem-bers.On December 1, he was discharged by Svenson,who told him the termi-nation was necessary because production was going into a cutdown.Clarence Shirkwas employed in the machine department from August 11,1941, to November 8, 1948.During that period, he received seven or eight wageincreases,all of which but one, were individual merit increases.Meyers, hisforeman during most of that time, frequently complimented him on his workand told him that his work did not need checking.Under instructions fromMeyers, Shirk frequently trained new employees in the use of various machinesin his department.He joined the Union on or shortly prior to November 1, 1948,distributed union application blanks to four other employees and attended theunion meeting held November 4. One day, during early November, in the pres-ence of Foreman Hicks of the inspection department, Shirk asked employeeHarold Blomberg to join the Union. Noting that Hicks was watching, Shirkturned to him and asked whether he,too,was "going to join the union.'OnNovember 7, he was called to the office by Svenson and told that because Re-spondent was going to retool the machines and make no more valve bodies andgear housings that there would be no more work for him.When Shirk askedwhether he would be rehired, Svenson answered,"I don't know."Arthur Hudsonwas employed by Respondent on January 30, 1944,'6 at 55cents an hour.Between that time and the date his services were terminated,November 8, 1948, he received five or six increases,so that when he was laid_off he was receiving$1.30 an hour.By that time,he was the"oldest"man interm of seniority in themillingmachine department.Four others,junior inservice, were retained when Hudson was discharged.He joined the Union inthe last days of October or early in November 1948, and attended the first twoor three meetings.According to Hudson's credited testimony,Svenson toldhim at the time of his discharge,that his work was satisfactory,but that be-cause Respondent was retooling the plant,his services would not be requiredany longer,but,"if at any time he did, he would call [him] back."While Sven-son did not deny the foregoing testimony,he testified that"during the last year[Hudson] had taken up the hobby of building model airplanes,which, so tospeak,distorted his efficiency and workmanship in relation to the John S.Barnes Corporation,and that [was]the main reason" for selecting him for lay-off.Though Svenson personally chose Hudson for termination he offered nospecific testimony as to how Hudson's outside hobby interfered with his workat Respondent's plant, or,inwhat particulars he failed"to produce his workin a satisfactorymanner," nor did any of Respondent's supervisory personneloffer any credited,substantial testimony establishing incompetence by Hudson.16This is the date he was first employed according to Respondent's records which werereceived in evidence upon stipulation with the General Counsel.Hudson testified that hewas first employed in March 1940. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe General Counselseeks to sustainthe chargeof discrimination againstthe employees laid off in the machine department and the small pump depart-mentby reason of the following circumstances: (1) Respondent's union animusand its illegal activitiesas heretofore foundin Section III B,supra;(2) thedisproportionof union memberslaidoff, and theconcentration of layoffs in thedepartments that were most heavilyorganized;.and (3) the failure to recalllaid-off employees when the staff was lateraugmented.Respondent, on the other hand, contends that the layoffs were due to: (1)Adoption of the J. I. C. Code; (2) needfor retooling and overhauling machinery;and (3) lack of work.With respect to the circumstances relied on by the General Counsel and theeffect to be given thereto, there can be no question that each of them individuallyis,andcertainlywhenconsidered collectively are, factors to be considered indiscriminationcases.In themselves, however, they are not, on the record madehere, sufficient to establish discrimination within the meaning of Section 8 (a)(3) of the Act.While the case made by the General Counsel may be enoughto establisha prima faciecase of discrimination and therefore make it incumbentupon Respondent to go forward with proof to establish by a preponderance ofthe evidence that the layoffs were nondiscriminatorily motivated,17 we are pres-ently dealing with the contentions of the General Counsel that the citedcircumstances are, in and of themselves, sufficient to conclusively establishdiscrimination.Thus, with respect to the General Counsel's first point, it is not inherentlyimpossible that an employer who entertainsunion animus and who is guilty ofthe illegal conduct heretofore related, may still find himself in a position where,as Respondent contends here, that it is necessary to discharge union membersfor economic reasons, or indeed for any reason other than for a purpose pro-scribed by the Act 18With respect to his third point, it is true that in 1949 Respondent failed torecall the men laid off in November and December 1948. However, in lightof its established policy that a laid-off employee is reemployed "in the samemanner asany other person who may apply for work," Respondent's failure torecall the men laid off cannot, under the facts established by this record,constitute evidence of discrimination."BThere remains for consideration the alleged disproportion of union memberslaid off, and the concentration of such terminations in the small pump andmachine departments.Here, the General Counsel seeks to establish discrimina-tion by reason of the fact that all the men laid off in these departments wereunionmembers.To attach to this circumstance the conclusivesignificanceattributed to it by the General Counsel, would mean that Respondent could notunder any conditions discharge a single employee in the small pump departmentwithout being accused of discrimination, for that department was staffedonly17Jasper National MattressCo., 89 NLRB 75.isH & H ManufacturingCo., 87 NLRB 1373.19Except for Hudson's credited testimony that Svenson promised to recall him if needdeveloped, none of the other laid-off employees exacted, or received, such a pronrise.TheGeneral Counsel made no attempt to otherwise impeach Svenson's testimony as to Respond-ent's policy in recalling laid-off employees.That a single exception was made by thepromise to Hudson, is not sufficient, in my mind, to discredit Respondent's otherwiseundisputed testimony in this respect. JOHN S. BARNES CORPORATION599by union members.20Inrejecting the conclusion sought by the General Counsel,I am not unmindful of the fact that though a union enjoys 100 percent member-ship in a plant or department, that circumstance does not alone preclude dis-criminatory conduct by an employer. If, in selecting employees for dismissalor layoff, he chooses union leaders, or others active in the union,becauseof suchleadership or activity, and prefers for retention in his employ persons who arerelatively inactive or disinterested in the union, he has engaged in discrimination.The question in all cases becomes a question of fact-was the employer guidedby nondiscriminatory factors, or by antiunion consideration."In the machine department, the General Counsel points to the fact that theseven men laid off between November 26 and December 1 were, likewise, allunion members.The complaint, however, alleges that only 3 men in thatdepartment were discriminatorily laid off, and as to 1 of these 3, Silletti,the General Counsel conceded at the hearing that this employee had voluntarilyleft Respondent's employment and, therefore, dismissed his case from the com-plaint.As to the remaining 4 union members who were laid off, there wasneither allegation nor proof of discrimination, and it would, therefore, be un-warranted speculation on my part to assume that any discriminatory motivewas involved in connection with their termination.This leaves but 2 unionmembers discharged in the machine department concerning whom proof of dis-crimination was offered at the hearing. At the time in question, "upwards of 25"employees in that department, constituting 75 percent of a total complement of33 men, had joined the Union. In the light of this ratio, no significance can beattached to the mere number of layoffs in that department.By the same token,I am not impressed by the fact that the layoffs occurred in the 2 departmentsmost heavily organized.These departments were by far the most heavilystaffed and, if reductions were demanded because of economic necessity, it wasto be expected that they would be more numerous in the more heavily staffeddepartments.On the other hand, I am convinced by a preponderance of the evidence andfind that the principal reason for reducing the staff was a substantial reductionin the volume of business transacted by Respondent in the fall and winter of1948.Thus, the undisputed evidence established that the dollar value of goodsshipped by Respondent dropped from a monthly average in the sum of approxi-mately $68,000 during the first three-quarters of 1948 to a monthly average of.approximately $53,000 during the last quarter of that year.This latter averagewas substantially maintained during the first 2 months of 1949.The monthlyaverage for the entire year 1949 was about $58,000. In keeping with the reduc-tion in its volume of business, Respondent reduced its entire working staff from86 on October 31, 1948, to 73 on November 30, and 60 on December 31, 1948.During 1949, it was gradually increased, mostly by 1 man per month, until atthe end of 1049, the staff numbered 72. On the entire record, I find that therewas economic justification for reducing Respondent's staff in November andDecember 1948.The J. I. C. Code, promulgated in September 1948, was "the first attempt tostandardize transmission structures."Itsestablishment involved extensivechanges in Respondent's operations.Respondent concedes in its brief, however,that the code "is still in a state of development, and it is expected that several20 SeeFederal MiningCo., 20 NLRB 192 ;The Texas Company, Inc. (Puerto Rico),60NLRB 424.21The Triplex Screw Company,25 NLRB 1126. GOODECISIONSOF NATIONALLABOR RELATIONS BOARDyears will be consumed before it will actually set forth a practical structure formanufacturing parts for.stock."Though Svenson testified at length, and withsome enthusiasm, about the effect such a code has and will have on the industry,he being one of its sponsors, I am persuaded that it affected Respondent's opera-tions during the period under consideration only slightly.On the other hand,I am not prepared to find that it played no part in Respondent's decision toreduce its staff. I am likewise convinced and find that the need for retoolingalso played some part in the decision to reduce the operating staff in Novemberand December 1948. Thus, though in prior years, Respondent spent approxi-mately $4,000-$5,000 for repairing and retooling machinery, it spent approxi-mately $25,000 for that purpose since November 1948.In light of the foregoing findings, I find that Respondent did not violateSection 8 (a) (3) of the Act in laying off Foster on November 26, 1948, norby laying off Carlson, Burkhalter, and Schrom on December 1, 1948, all ofwhom had previously been employed in the small pump department. As previ-ously indicated, because this department was 100 percent organized, the onlybasis for a finding of discrimination against the four men in question wouldbe that they were selectedbecausethey were union leaders, or were among itsmost active members. The record, however, will not support a finding that theselection was made on either of these grounds.While it is true that Burkhalterwas a committeeman, no evidence was offered that he was more active than hisfellow committee members Burkhart and John Cesar, whose services were notterminated.Of the remaining three, Schrom and Carlson had been employedby Respondent less than 7 and 5 months respectively, and there was no evidenceof union activity on their part.Foster admitted that he had "very little" to dowith the Union, other than membership. There was no evidence that he evenattended any of its meetings.On the entire record, I am convinced and findthat the General Counsel has not sustained the burden of proving that any ofthese four men were selected for layoff or discharge because of their unionactivity and, accordingly, I shall recommend that the allegations of the com-plaint pertaining to their discharge and refusal of reinstatement be' dismissed.However, and notwithstanding the finding of necessity for a reduction of thestaff heretofore entered, I am persuaded that Respondent violated Section 8(a) (3) of the Act by the discriminatory selection it made in reducing the staffin the machine department.The record leaves in doubt what policy, if any, Respondent had in selectingemployees for layoffs when such action was demanded for economic reasons.Thus, when Svenson was asked by his own counsel, just before an overnightrecess on May 3, 1950, what that policy was, he answered as follows : "TheJohn S. Barnes policy, in case of layoff, is to use the merit system-that is tosay,the first to be let go would be those who had been with us the shortesttime.Then,in case they should have been with us an equal time, we use themerit system-[we] give weight to both length of service and ability." 22At thevery opening of the hearing on the following morning, he was asked by hisown counsel "to go over again the Company policy with regard to layoffs."Hethen testified as follows: "Making it as simple as I know how, when businessconditions force us to lay off men,we always look to the ability of the individualfirst,before taking any step.Ifwe have two individuals of about the same22Hayes' undenied testimony, as hereafter found, that Svenson told him that one of thereasons he was being selected for layoff was that he "was one of the youngest there-in theamount of months that [he] had worked there" indicates that Respondent,in someinstances at least, resorted to the seniority method in selecting men for layoff. JOHN S. BARNES CORPORATION601ability, thenwe look to the number of years in service with the organization,and keep the one who has been with us the longest time." It must readily beapparent that this testimony is self-contradictory.In any event, I am satisfied that the layoff of Shirk and Hudson in the ma-chine department was justified on neither theory nor policy.Both were amongthe two oldest employees in that department, more than a score having beenengaged thereafter and all of whom were retained when Shirk and Hudson werelaid off.Shirk was first employed on August 11, 1941.The six or seven indi-vidual merit increases granted him constitute evidence that he was a satisfac-tory and competent workman.Meyers, Shirk's foreman during most of thelatter's period of employment, frequently complimented him on his work andtold him that his work did not need checking. Apparently, because he was acompetent employee, Shirk often trained new employees in the use of variousmachines in his department.The slight criticism of his work by Arrick has notswayed me from my judgment in finding that Shirk was a competent workman.Arrick did not enter Respondent's employment until May 26, 1948, and thoughhe testified as foreman of the machine department, he did not reach that statusuntil after Shirk was laid off.On the entire record, therefore, I find that Shirkwas laid off because of his union membership and activity and that Respondentthereby violated Section 8 (a) (1) and (3) of the Act.Hudson was employed in the machine department, at least since January 30,1944, received 5 or 6 increases up to the time of his layoff and, at that time, en-joyed seniority over a score of other operators retained on November 8, 1948.Under the circumstances, I find that neither seniority nor incompetence were themotives that prompted Hudson's selection for layoff but that he was dischargedby reason of his union membership and activity.This conclusion is buttressedby Respondent's failure to keepSvenson's promise to recall him to service,not-withstanding its employment of 20 additional new operators after Hudson's dis-charge, and whose future work performance would at most be a gamble. In-cluded in this group of new employees were 4 mill operators, the particular taskin which Hudson was engaged at the time of his discharge.On the entire record,I am convinced and find that Hudson was selected for termination by reason ofhis union membership and activity and that by such conduct, Respondent vio-lated Section 8 (a) (1) and (3) of the Act 23E. The layoff of Raymond J. HayesRespondent engaged Hayes as an inspector on April 26, 1948, and laid him offDecember 1 of the same year.He joined the Union late in October, attendedfour or five of its meetings and was elected a committeeman in November.On the morning following his election, Hicks said to him, "I see they appointedyou committeeman."When he was laid off on December 1, Svenson told himthat he was being laid off "because they did not have the orders."When he askedSvenson whether his work had been satisfactory, the latter referred him to Kentwho was present, who then told Hayes that his work was satisfactory. Svensonfurther explained that one of the reasons that he was being selected for layoffwas that he "was one of the youngest there-in the amount of months that [he]had worked there."Undoubtedly, Hayes' known status as a union committeeman and the lowratio of inspectors retained (50 percent as against 70 percent in the other de-partments) create a suspicion that Hayes' union activities played a substantialasSee W.C.NaborsCo., 89 NLRB 538.929979-51-vol. 92-40 ,602DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart in the decision to dispense with his services.Neither,or both of thesefactors, however,are sufficient to establish that Hayes was in fact discharged:for his union activities.In this connection,it is noted that while Hayes wascompetent,even Franklin testified,as did Hayes' foreman,that Hayes was theleast competent of all the inspectors.Furthermore,Hayes was junior in serv-ice to all the other men in the department.On the entire record, therefore,I find that the General Counsel has not estab-lished by a preponderance of the evidence that Hayes was discharged because ofhis union membership or activity,and shall recommend that the allegations of thecomplaint charging that he was discriminatorily discharged or denied reinstate-ment be dismissed.V. The remedyHaving found that Respondent has engaged in unfair labor practices,itwill!be recommended that Respondent cease and desist therefrom and take certain.affirmative action which will effectuate the policies of the Act.It has been found that Respondent discriminated in the hire and tenure ofemployment of Melvin Franklin,Clarence Shirk, and Arthur Hudson. It will berecommended that Respondent offer each of them immediate and full reinstate-ment to their former or substantially equivalent position without prejudice totheir seniority or other rights and privileges.It is further recommended that.Respondent make each of them whole for any loss of pay he may have suffered by.reason of Respondent's discrimination by the payment of a sum of money equalto that which each would have earned as wages from the date on which he was:laid off as heretofore found,to the date of an offer of reinstatement,less his netearnings during that period.Said loss of pay shall be computed on the basisof each separate calendar quarter,or portion thereof, during the period fromRespondent's discriminatory action to the date of a proper offer of reinstatement.The quarterly periods, herein called "quarters,"shall begin with the first day of.January, April,July, and October.Loss of pay shall be determined by deductingfrom a sum equal to that which Franklin,Shirk, and Hudson would normally.have earned for each such quarter or portion thereof,their respective net earn-ings, if any, in other employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter.In order to ensure compliance with the foregoing back-pay and reinstatementprovisions,it is recommended that Respondent be required upon reasonable re-,quest, to make all pertinent records available to the Board and its agents.In my opinion,Respondent's conduct discloses a fixed purpose to defeat self--organization and its objectives.Because of Respondent's unlawful conduct andits underlying purpose, I am convinced that the unfair labor practices found arepersuasively related to the other unfair labor practices proscribed by the Act andthat the danger of their commission in the future is to be anticipated from the's conduct in the past.The preventive purpose of the Actwill be thwarted unless the recommendations are coextensive with the threat.In order,therefore,to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices,and to minimize strife whichburdens and obstructs commerce, and thus to effectuate the policies of the Act, itwill be recommended that Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :24F.W.Woolworth Company,90 NLRB 289. JOHN S. BARNES CORPORATIONCONCLUSIONS OF LAW6031.DistrictLodgeNo. 101,International Association of Machinists,is a labororganization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MelvinFranklin,ClarenceShirk, and Arthur Hudson, therebydiscouraging membershipin the Union,Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and(3) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent has engaged in andis engaging in, unfair labor practiceswithin themeaning ofSection 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.5.Respondent has not discriminated in regardto thehire and tenure of em-ployment of the other persons alleged in the complaint to have been discrimina-torily discharged,or to havebeen discriminatorily denied reemployment.[RecommendedOrder omittedfrom publication in this volume.]